Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	The amendment filed on February 13, 2021 is acknowledgement and all the claims are examined and search patentability.
Status of the Claims 
Claims 1, 3 and 7 are currently pending and presented for examination on the merits.
Claims 1, 3 and 7 are amended.
Claims 2, 4-6 and 8-15 are cancelled.
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1, 3 and 7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Chen et al. does not provide motivation to pick and choose the specific solvent system and surfactant as claimed in the soft capsule. The claimed soft capsule that has specific solvent system and amounts of oil component  composed of 10 to 30% by weight of medium chain triglyceride, 30 to 70% by weight of monooleoyl glycerol, 5 to 30% by weight of polyoxyethylene (80) sorbitan monooleate and 10 to 30% by weight of polyoxyl glyceryl fatty acid ester. Chen et al. does not provide motivation to arrive at the instantly claimed composition. 
	The instant specification demonstrates clear solution and stable with no precipitates showing complete dissolution of taxane (paclitaxel or docetaxel) at high concentration. Furthermore, the composition in soft capsule demonstrated excellent stability for 6 months with no leakage owing to the claimed composition through the combination of the instantly claimed solvent system. The claimed invention is therefore novel and distinguished from the prior art of record. 

Conclusion
 Claims 1, 3 and 7 are allowed.
Cancel claims 2, 4-6 and 8-15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627